Title: To George Washington from James Cleveland, 13 February 1775
From: Cleveland, James
To: Washington, George



Sir,
February the 13 1775

I arrive’d home on Saturday Night the 11th of the Said instant but with much Difficulty being taken very ill with the Slow Fever the 7 of the Month and am worse since I came home and may

Prabably not be able to come to you for some time when I got over I found nothing purchas’d and I found it hard to get the commoditys on any terms I roed twelve or thirteen Days before I bought one individual and in this time I got intiligence of some I bougt the Corn and Bacon that you directed at least near the quantity but the greater Part of the Corn at 5S. ⅌ bushell the Bacon at 8d. ⅌ pound also 3 and ½ ⅛ bushels salt at 17S. 3d. ⅌ bushel one Pair of Hand Mill Stones at 20S. Casks agreed for to put the Corn and Salt in and Part of them Deliver’d I laid all in at Gilber Simpsons; Concerning Mr Vauld Crofford the nails and tools that you gave me an accompt of that is there I could not get mov’d the going being so bad that noboddy would angage to do it at that time Major Crofford is to have it done without fail one Coat two westcoats and 3 Pair of Stockings not to be found Major Crofford has under taken to prepare the other things by the time they will be wanting without fail; Craft enough to carry the ware having several ready made by him ten axes and four Mattocks and Irons for the Hand Mill Mr Crofford having a printy of Iron in Store is very glad to serve you the two Servants he is willing to give up Mr Vaulentine Crofford chuses to keep his. Major McCulluks Bond I have taken up and deliver’d as directed. I am your Hble Servt

James Cleveland


N.B. I receivd four half Joes of Vaulentine Crofford and three half Joes one thirty Shillin bill and three Dollars of Major Crofford he has referd several perticulars to me that I cannot relate at present.

 

Sir,

Just as I had seald the Letter Cap. Rusel Sent Me Wourd that he should Not brack up the Garrozon Tho he has orders from Lord Dun more Near six Weackes so that you May Not Depend on My gitting the things I Rote you I had the Promis of he is a gwine to send to the Congress a bout it As the Indanes does Not seem sattes Fied But I had rather Run the Chance of being hurt by them then to have so Many hunting in the Woods if thay Weare gone the game would soon return a gain so I Conclud yours to Command.

James Cleveland

